                                                              Case 2:20-cv-01544-JCM-VCF Document 56 Filed 02/23/21 Page 1 of 3



                                                          1   JAMES P. KEMP, ESQ., NV Bar No.: 6375
                                                              VICTORIA L. NEAL, ESQ., NV Bar No.: 13382
                                                          2   KEMP & KEMP
                                                          3   7435 W. Azure Drive, Suite 110
                                                              Las Vegas, NV 89130
                                                          4   702-258-1183 ph /702-258-6983 fax

                                                          5   Attorneys for Plaintiff
                                                              Natalie Ruisi
                                                          6

                                                          7                              UNITED STATES DISTRICT COURT
                                                          8                                      DISTRICT OF NEVADA
                                                          9
                                                               NATALIE RUISI,                                    Case No.: 2:20-cv-01544-JCM-VCF
                                                         10                             Plaintiff,
                                                         11    vs.                                               STIPULATION AND ORDER FOR
                                                                                                                 EXTENSION OF TIME FOR
                                                         12    ARAMARK SPORTS AND                                PLAINTIFF TO REPLY TO MOTION
                                                               ENTERTAINMENT SERVICES, LLC, a                    TO ALLOW CONTACT AT ECF NO. 49
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13    Foreign Limited Liability Company;                [FIRST REQUEST]
                   7435 W. Azure Drive, Suite 110




                                                               ARAMARK CAMPUS, LLC, a Foreign
                    LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                        ATTORNEYS AT LAW




                                                               Limited Liability Company; ARAMARK
                                                         15    EDUCATIONAL GROUP, LLC, a Foreign
                                                               Limited Liability Company; ARAMARK
                                                         16    EDUCATIONAL SERVICES, LLC, a
                                                               Foreign Limited Liability Company;
                                                         17    ARAMARK SPORTS AND
                                                               ENTERTAINMENT GROUP, LLC, a
                                                         18
                                                               Foreign Limited Liability Company;
                                                         19    ARAMARK SERVICES, INC., a Foreign
                                                               Corporation; and, ROE Business
                                                         20    Organizations I-X; and DOE INDIVIDUALS
                                                               I-X, Inclusive,
                                                         21                              Defendants.
                                                         22
                                                                     Pursuant to Local Rules IA 6-1, LR IA 6-2, and LR 7-1, Plaintiff NATALIE RUISI by and
                                                         23
                                                              through undersigned counsel, Victoria L. Neal, Esq., of the law firm of Kemp & Kemp, and
                                                         24
                                                              Defendants, by and through his undersigned counsel, Brooke A. Bohlke, Esq., of the law firm of
                                                         25

                                                         26   Wood, Smith, Henning & Berman LL, hereby stipulate, subject to approval by the Court, to extend

                                                         27   the time for Plaintiff to Reply to Motion To Allow Contact Pursuant To Nevada Rules Of

                                                         28                                                 1
                                                              Case 2:20-cv-01544-JCM-VCF Document 56 Filed 02/23/21 Page 2 of 3



                                                          1   Professional Conduct 4.2. at ECF No. 49, for a period of one week. The current deadline for the
                                                          2   Reply is February 24, 2021.
                                                          3
                                                                     The extension is necessary because Plaintiff’s counsel is experiencing a family emergency
                                                          4
                                                              with her elderly mother. Therefore, the parties agree that an extension of time is appropriate and
                                                          5
                                                              stipulate that Plaintiff has up to and including March 3, 2021, in which to Reply.
                                                          6

                                                          7

                                                          8
                                                               Dated: February 23, 2021                      Dated: February 23, 2021
                                                          9

                                                         10
                                                               Respectfully submitted,                        Respectfully submitted,
                                                         11

                                                         12    /s/ Victoria L. Neal                           /s/ Brooke A. Bohlke
                                                               JAMES P. KEMP, ESQ., Bar #6375                BROOKE A. BOHLKE, ESQ., Bar #9374
                                                                                                             WOOD, SMITH, HENNING & BERMAN, LLP
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13    VICTORIA L. NEAL, ESQ., Bar 13382
                                                               KEMP & KEMP                                   2881 BUSINESS PARK COURT, SUITE 200
                   7435 W. Azure Drive, Suite 110
                    LAS VEGAS, NEVADA 89130




                                                         14                                                  LAS VEGAS, NEVADA 89128-9020
KEMP & KEMP
                        ATTORNEYS AT LAW




                                                              Attorneys for Plaintiff
                                                         15   Natalie Ruisi                                  Attorneys for Defendant, ARAMARK CAMPUS

                                                         16

                                                         17                                         IT IS SO ORDERED.
                                                         18                                                Dated: February 23, 2021.
                                                         19

                                                         20                                                _______________________________________
                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                         21                                                CAM FERENBACH
                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28                                                   2
                                                              Case 2:20-cv-01544-JCM-VCF Document 56 Filed 02/23/21 Page 3 of 3



                                                          1                                   CERTIFICATE OF SERVICE
                                                          2          The undersigned hereby certifies that on the date indicated below, a copy of the
                                                          3   STIPULATION            AND        ORDER        FOR    EXTENSION         OF       TIME
                                                          4   FOR PLAINTIFF TO REPLY TO MOTION TO ALLOW CONTACT AT ECF NO. 49, was

                                                          5   served on the following as indicated:

                                                          6   All Parties Registered
                                                          7   Through the CM/ECF system.

                                                          8          Dated: February 23, 2021

                                                          9
                                                                                                                     /s/ Victoria L. Neal
                                                         10                                                   Victoria L. Neal, Esq.
                                                                                                              An employee of KEMP & KEMP, Attorneys
                                                         11                                                   at Law
                                                         12
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                   7435 W. Azure Drive, Suite 110
                    LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                        ATTORNEYS AT LAW




                                                         15

                                                         16

                                                         17

                                                         18
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28                                              3
